[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (116)
After hearing held on plaintiff's motion for summary judgment as to defendant Harborwalk Association, Inc., it is hereby Ordered: granted; for the following reasons:
The mere fact that the defendant has pleaded what it describes as two special defenses does not insulate it from the summary relief which the plaintiff seeks or limit the scope of the remedy. P.B., Sec. 379. In the first place, the matters pleaded do not constitute recognized defenses to an action for mortgage foreclosure. See First Federal Savings Bank v. Zavatsky,8 CSCR 1128 (11-15-93). But, even if the defenses pleaded were proper, the defendant has filed no affidavits or documentary evidence in support of its position as required by our rules. P.B., Sec. 380. An evidentiary showing is indispensable, and general averments are not sufficient to establish a triable issue of fact. Farrell v. Farrell, 182 Conn. 34, 39 (1980). To put it another way, "a party opposing summary judgment must substantiate its adverse claim by showing that there is a genuine issue of material fact together with the evidence disclosing the existence of such an issue. Connell v. Colwell, 214 Conn. 242, 246 (1990). This the defendant has failed to do.
GAFFNEY, J. CT Page 1864